DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 38, 42 and 47 are objected to because of the following informalities:
(claim 38, line 2) “which guide element” should be changed to “the guide element”.
(claim 42, line 2) “those clamps” should be changed to “the clamps”.
(claim 47, line 2) “the seabed” should be changed to “a seabed”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-36, 39-45 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (WO 2016/200271) and further in view of Omvik (2012/0000665).
As concerns claim 32, Strand shows a method of installing a drilling conductor for a subsea well, the method comprising: providing a suction anchor (2) that is arranged to support the conductor (22) within; lowering the suction anchor toward a subsea processing unit (Fig. 1 & 2) at a seabed location (3), the processing unit having a frame (1) defining a base that lies on the seabed and a top (top of protection element 16 or top of trawl cap) spaced from the base to accommodate equipment (14, 141) within the processing unit; lowering the suction anchor into the processing unit through the top of the frame (Fig. 5a; page 3, ln 31); embedding the suction anchor into the seabed beneath the processing unit (Fig. 5b; page 3, ln 32); fixing the frame to the embedded suction anchor to form a structural unit that comprises the conductor, the suction anchor and the frame (Fig. 2; page 5, ln 6-8); and lowering additional equipment (31, 31’) through the top of the frame and onto the conductor that is supported by the embedded suction anchor (Fig. 5a & 5b).  Strand discloses the claimed invention except for closing an opening in the frame above the additional equipment on the conductor.  Omvik teaches closing an opening in a frame (11) above additional equipment (19) on a conductor (Fig. 5 & 6; paragraph 0039 & 0040).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Strand, as taught by Omvik, to include a protection hatch for the expected benefit of protecting the well slot from damage caused by a trawl, while allowing access to the well slot when needed.  Thus, one of ordinary skill in the art would have recognized that 
As concerns claim 33, Strand shows lowering and embedding the suction anchor with the conductor already supported within (Fig. 2).
As concerns claim 34, Strand shows the preliminary steps of: towing the processing unit to an offshore installation site (inherent step); and landing the processing unit onto the seabed at the installation site (Fig. 2).
As concerns claim 35, Strand shows transferring weight load of the additional equipment to the embedded suction anchor (Fig. 5a & 5b).
As concerns claim 36, Strand shows fixing the frame to the embedded suction anchor before lowering the additional equipment onto the conductor (Fig. 2; page 5, ln 6-8).
As concerns claim 39, Strand shows making power, control and/or fluid connections between the additional equipment and the equipment on board the subsea processing unit, after lowering the additional equipment onto the conductor (Fig. 1, 5a & 5b).
As concerns claim 40, Strand shows drilling a well through the conductor before lowering the additional equipment onto the conductor (Fig. 5a & 5b).
As concerns claim 41, Strand shows fixing the frame to the embedded suction anchor by extending one or more clamps (15) from the frame into clamping engagement with the suction anchor (Fig. 2; page 5, ln 6-8).
As concerns claim 42, Strand shows extending two or more clamps (15) into clamping engagement with the suction anchor, the clamps being extended from the frame to different extents relative to each other (Fig. 2; page 5, ln 6-8).
As concerns claim 43, Strand shows landing the suction anchor on the seabed within a landing area defined by the frame, before embedding the suction anchor into the seabed (Fig. 2, 5a & 5b; page 4, ln 33 - page 5, ln 1).
As concerns claim 44, Strand shows aligning the suction anchor with the landing area by making aligning contact between the suction anchor and the frame while lowering the suction anchor toward the seabed (Fig. 2, 5a & 5b; page 4, ln 33 - page 5, ln 1).
As concerns claim 45, Strand shows wherein the landing area is wider than the suction anchor (Fig. 2, 5a & 5b).
As concerns claim 47, Strand shows a subsea processing unit (Fig. 1 & 2), comprising: a frame (1) having a base arranged to lie on a seabed (3); and on-board equipment (14, 141) mounted on the base (Fig. 1); wherein the base of the frame defines a landing area (Fig. 2, 5a & 5b; page 4, ln 33 - page 5, ln 1) for a suction anchor (2) and supports a fixing system (15) for fixing the suction anchor to the frame (Fig. 2; page 5, ln 6-8); and the frame further comprises a top (top of protection element 16 or top of trawl cap) spaced from the base.  Strand discloses the claimed invention except for the top of the frame having an opening over the landing area for receiving the 
As concerns claim 48, Strand shows wherein the fixing system comprises one or more clamp shoes (15) that are extendable from the frame toward the landing area (Fig. 2; page 5, ln 6-8).
As concerns claim 49, Strand shows wherein the fixing system comprises two or more clamp shoes (15) that are extendable from the frame in mutually-opposed directions (Fig. 2; page 5, ln 6-8).
As concerns claim 50, Strand shows wherein the damp shoes are individually operable and extendable from the frame to different extents relative to each other (Fig. 2; page 5, ln 6-8).
As concerns claim 51, Strand shows guide formations (12, 121) that are shaped to guide the suction anchor into alignment with the landing area (Fig. 2; page 4, ln 33 - page 5, ln 1).
As concerns claim 52, Strand shows when installed on the seabed in combination with at least one suction anchor (2) that is embedded into the seabed within the landing area and that is fixed by the fixing system to the frame (Fig. 2), the or each suction anchor containing and supporting a tubular drilling conductor (22).

Claims 37, 38, 46 and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. and Omvik as applied to claims 32 and 47 above, and further in view of Osen et al. (WO 2017/155415).
As concerns claim 37, the combination of Strand and Omvik discloses the claimed invention except for connecting one or more elongate guide elements to the embedded suction anchor; and lowering the additional equipment along the or each guide element.  Osen teaches connecting one or more elongate guide elements (110, 111) to an embedded suction anchor (101); and lowering additional equipment (106, 107, 109) along the or each guide element (Fig. 5 & 6; page 25, ln 27 - page 27, ln 32).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Strand and Omvik, as taught by Osen, to include one or more elongate guide elements connected to the embedded suction anchor for the expected benefit of guiding the additional equipment and aligning it onto the conductor.  Thus, one of ordinary skill in the art would have recognized that using one or more elongate guide elements with the embedded suction anchor would have 
As concerns claim 38, the combination teaches lowering the additional equipment through the top of the frame along the or each guide element, the guide element extends upwardly from the embedded suction anchor and protrudes above the top of the frame (Strand: Fig. 5a & 5b; Osen: Fig. 5 & 6).
As concerns claim 46, the combination teaches resting a brace (Strand: 21; Osen: 108) extending laterally from the suction anchor (Strand: 2; Osen: 101) onto at least one member (Strand: 111) defining the frame (Strand: 1).
As concerns claim 53, the combination of Strand and Omvik discloses the claimed invention except for wherein the or each suction anchor is surmounted by an anchor brace that connects the drilling conductor to the suction anchor.  Osen teaches wherein a suction anchor (101) is surmounted by an anchor brace (108) that connects a drilling conductor (102) to the suction anchor (Fig. 5 & 6; page 25, ln 27 - page 27, ln 32).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Strand and Omvik, as taught by Osen, to include an anchor brace for the expected benefit of connecting the drilling conductor to the suction anchor.  Thus, one of ordinary skill in the art would have recognized that using an anchor brace in the system would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the 
As concerns claim 54, the combination teaches wherein the anchor brace defines upwardly facing locating points for additional subsequently installable wellhead equipment (Osen: Fig. 5 & 6).
As concerns claim 55, the combination teaches wherein the anchor brace (Strand: 21; Osen: 108) overlaps and lies upon at least one adjacent member (Strand: 111) of the frame (Strand: 1; Osen: Fig. 5 & 6).
As concerns claim 56, the combination of Strand and Omvik discloses the claimed invention except for at least one upwardly extending elongate guide element connected to the or each suction anchor.  Osen teaches at least one upwardly extending elongate guide element (110, 111) connected to a suction anchor (101).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Strand and Omvik, as taught by Osen, to include one or more elongate guide elements connected to the embedded suction anchor for the expected benefit of guiding the additional equipment and aligning it onto the conductor.  Thus, one of ordinary skill in the art would have recognized that using one or more elongate guide elements with the embedded suction anchor would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 57, the combination teaches wherein the or each suction anchor (Strand: 1; Osen: 101) is surmounted by an anchor brace (Osen: 108) that connects the drilling conductor (Osen: 102) to the suction anchor (Osen: Fig. 5 & 6; page 25, ln 27 - page 27, ln 32), the anchor brace (Strand: 21) overlapping and lying upon at least one adjacent member (Strand: 111) of the frame (Strand: 1) , and wherein the or each guide element (Osen: 110, 111) is attached to a locating point of the anchor brace (Osen: Fig. 5 & 6).
As concerns claim 58, the combination teaches additional wellhead equipment (Strand: 31, 31’; Osen: 106, 107, 109) mounted on the conductor (Strand: Fig. 5a & 5b; Osen: Fig. 5 & 6).
As concerns claim 59, the combination teaches wherein the additional wellhead equipment comprises a blow-out preventer (Osen: 107) or a Christmas tree.
As concerns claim 60, the combination teaches power, control and/or fluid connections between the additional wellhead equipment and the on-board equipment (Strand: Fig. 1, 5a & 5b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679